MEMORANDUM**
Elizabeth Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“I J”) denial of her application for suspension of deportation. We have jurisdiction to review Gonzalez’s constitutional challenge. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition for review.
Gonzalez’s sole contention on appeal is that the Illegal Immigration Reform and Immigrant Responsibility Act’s (“IIRIRA”) repeal of suspension of deportation relief violates equal protection. We disagree.
Gonzalez was served with a Notice to Appear after April 1, 1997. Accordingly, *685the permanent rules of IIRIRA apply. Cf Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001). Congress’s decision to repeal suspension of deportation relief and set April 1, 1997 as the effective date of the repeal is not “wholly irrational.” Cf. Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1164-65 (9th Cir.2002); see Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001) (“Line-drawing decisions made by Congress or the President in the context of immigration must be upheld if they are rationally related to a legitimate government purpose.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.